Citation Nr: 1335798	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1954 to December 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This file contains a transcript from the Veteran's July 2013 videoconference hearing.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination.  The Veteran has provided lay testimony asserting in-service noise exposure and hearing loss and tinnitus symptoms, which he contends started in service and have continued.  The Veteran has also provided a statement from a VA physician who stated that the Veteran's hearing loss was related to his military service, including noise exposure to loud jet engines due to the position of his office near an active runway.  VA records also note hearing loss, however, there are no audiological test results in the claims file.  The Board cannot make a determination as to whether the Veteran has hearing loss for VA purposes without such testing.  See 38 C.F.R. § 3.385 (2012).  In this case, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran denied tinnitus at a May 2010 VA audiology appointment and the VA physician's statement does not provide a nexus opinion with regard to tinnitus.  However, as the Veteran has provided lay testimony with regard to his tinnitus symptoms from service to present as well as loud noise exposure while in service, the Board finds that a VA examination is also warranted for the Veteran's tinnitus claim.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must perform audiological testing and record the audiometric data.  After doing so, the examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran's tinnitus is related to his military service.  The examiner must consider the Veteran's lay statements of record regarding ringing in his ears during service and thereafter.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

